DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "internal thread" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "cylindrical shaped recess" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term “high conductivity” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low oxidation” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 1, it is unclear which lock is referenced in the limitation, “the needle body externally surrounds the needle, guide ring, lock, seat, and sieve.”
The terms “high intensity” and “high pressure” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “needle” in claim 4 appears to be an improper double inclusion of the needle put forth in claim 1.
The term “low magnetic memory” in claim 4 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same rejection applies to additional instances of the limitation.
The term “channel” in claim 5 appears to be an improper double inclusion of the channel put forth in claim 1.
Claim 5 recites the limitation "the desired flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the metering valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, it is unclear which lock is referenced by the term “lock” in line 1.
In claim 6, the term “lock” appears to be a double inclusion with the lock put forth in claim 1.
Claim 7 recites the limitation "fuel chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the angulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 puts forth the limitation “internal holes.” This limitation is unclear, as to what elements the limitation is referencing.
Claim 7 puts forth “the internal angle of the seat.” The claim is not consistent with claim 1, which puts forth “angles” of the seat. Which angle is the limitation referencing?
Claim 7 puts forth “the internal angle of the lock.” The claim is not consistent with claim 1, which puts forth “angles” of the lock. Which angle is the limitation referencing?
Claim 8 puts forth the limitation “opening of the holes of the sieve by precision chemical erosion.” The limitation is unclear.
Claim 9 recites the limitations "reduction" and “dead time” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The term “effective” in claim 9 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 recites the limitation components in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “high” in claim 10 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752